11/03/2022




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 22-0263


IN THE MATTER OF:

A.B.W. and D.L.W.,

      Youths in Need of Care.


                                   ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant is granted an extension of time

until December 9, 2022, to prepare, serve, and file the reply brief.

      No further extensions will be granted.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             November
                                                                             PAGE   1    3 2022